383 P.2d 705 (1963)
Leo F. O'QUINN, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-13360.
Court of Criminal Appeals of Oklahoma.
July 10, 1963.
James Bounds, Hugo, for plaintiff in error.
Charles Nesbitt, Atty. Gen., for defendant in error.
*706 BUSSEY, Presiding Judge.
This is an appeal from a judgment and sentence rendered by the County Court of Choctaw County, November 7, 1962 wherein defendant was found guilty by jury of the crime of Unlawful Possession of Intoxicating Liquor. His punishment was assessed at 30 days in the County Jail and a fine of $200.00 and costs.
Defendant's appeal was filed in this Court on February 27, 1963, and oral argument before the Court set for May 8, 1963. Neither defendant nor his counsel appeared at said hearing and no brief in this cause was filed. Under these circumstances, this Court has held repeatedly that we can search the record only for fundamental error and none being found the judgment and sentence will be affirmed. Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771; Epps v. State, 69 Okl.Cr. 460, 104 P.2d 262; Riner v. State, 82 Okl.Cr. 442, 172 P.2d 345.
We have carefully examined the record and find that it supports the judgment and sentence entered in this cause and is free from fundamental error. The same is therefore affirmed.
JOHNSON and NIX, JJ., concur.